DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 12 November 2020.
Claims 1, 3, 4, 6-11, 13, 15, 20, 21, and 23 have been amended.
Claims 27 and 29 have been cancelled.
Claim 30 has been added.
Claims 1-26, 28, and 30 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-26, 28, and 30 are allowed.
Claims are renumbered as 1-28.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, 16, and 23 are allowed because a search of the prior art of record fail to anticipate or render obvious step of optimizing, based at least in part on the received pre-specified communication system data, a plurality of updateable parameters that determine respective pulse shapes for one or more pulses for use in a crest factor reduction system, including updating the plurality of updateable parameters based on evaluation of a plurality of distortion measures; and providing the optimized plurality of updateable parameters that determine the respective pulse shapes for the one or more pulses to configure the crest factor reduction system for use in processing later received signals for radio transmission using a pulse subtraction approach applied to the later signals communicated through the communication system.


For claims 2-10, 12-15, 17-22, 24-26, 28 and 30, they depend on claims 1, 11, 16, and 23 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov